DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This action is in response to the application filed on September 10, 2021
Claims 1,2 and 10 are under examination.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al. (USP: 2017/0150387 A1).

As per Claim 1 Fujishiro teaches a base station comprising:
(Paragraph 0042, 0070 a control signal (an RRC message) for various types of configuration is transmitted. The predetermined information is a notification to request a stop of the communication in the specific frequency band.); and 
a processor that if determining that a predetermined condition is met, based on the notification information, decides not to set a split bearer that connects bearer a secondary node of New Radio (NR) (Paragraph 0259 It is noted that in the split-bearer, in the  dual connectivity (DC), in order to use the resources of both the MeNB and the SeNB, a radio protocol of the bearer is located in both the MeNB and the SeNB. In split bearer, a split is observed in the MeNB 200-1 between the UE 100 and the P-GW, one of the splits ( split bearer) is terminated in the UE 100 after passing through the SeNB 200-2, and the other split ( split bearer) is terminated in the UE 100 without passing through the SeNB 200-2).  and a core network(Paragraph 0053 EPC), wherein the base station supports Dual connectivity with NR  (Paragraph 0090 As shown in FIG. 5, in the dual connectivity method, of the plurality of eNBs 200 that establish a connection with the UE 100, only a master eNB (MeNB) 200-1 establishes an RRC connection with the UE 100). 

As per Claim 2 Fujishiro teaches the base station as claimed in claim 1, wherein the bearer predetermined condition is met that a user equipment to which the bearer is to be set is a user equipment of a certain type (Paragraph 0092, 0155 FIGS. 6A and 6B, and FIGS. 7A and 7B are diagrams for illustrating a configuration format of the transfer route (data path) of user data in a dual connectivity method. There are mainly two types of user plane architecture (UP architectures) constituting the transfer route (data path) of user data in the dual connectivity method.  ). 

3. —9. (Canceled)

As per Claim 10 Fujishiro teaches a control method executed by a base station, comprising: 
receiving notification information from a network apparatus (Paragraph 0042, 0070 a control signal (an RRC message) for various types of configuration is transmitted. The predetermined information is a notification to request a stop of the communication in the specific frequency band.); and 
if determining that a predetermined condition is met based on the notification information, deciding not to set a split bearer that connects a secondary node of New Radio (NR) (Paragraph 0259 It is noted that in the split-bearer, in the  dual connectivity (DC), in order to use the resources of both the MeNB and the SeNB, a radio protocol of the bearer is located in both the MeNB and the SeNB. In split bearer, a split is observed in the MeNB 200-1 between the UE 100 and the P-GW, one of the splits ( split bearer) is terminated in the UE 100 after passing through the SeNB 200-2, and the other split ( split bearer) is terminated in the UE 100 without passing through the SeNB 200-2) and a core network (Paragraph 0053 EPC), wherein the base station supports Dual connectivity with NR(Paragraph 0090 As shown in FIG. 5, in the dual connectivity method, of the plurality of eNBs 200 that establish a connection with the UE 100, only a master eNB (MeNB) 200-1 establishes an RRC connection with the UE 100). 

Response to Argument(s)
Applicant's argument(s) filed on September 10, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468